Wyly, J.
Plaintiff appeals from the judgment dismissing as of non-suit his demand against defendants on two accounts, and dissolving the attachment sued out by him, reserving to defendants the right to sue for damages for the wrongful issuing of the attachment.
It seems plaintiff is engaged in the lumber business. Ho keeps a book called a log-book, and another book called a tally-book. He introduced in evidence without objection his log-book and subsequently offered to .introduce his tally-book, which was objected to and excluded. He took a bill of exceptions to the ruling of the court excluding this evidence; and in his brief complains that the judge erred.
¥e think the ruling was correct. To permit plaintiff to offer in his own behalf his own books would be to permit him to manufacture his' own evidence. His adversary might have required tlio books of plaintiff to be adduced; but he can not offer them himself. And because one *593book was received without objection is no reason that he should be permitted to introduce the other when objected to.
We think the judgment appealed from is correct. Plaintiff failed to establish the correctness of the account of six hundred and eleven dollars which, he has against defendant. He fails to adduce written evidence of the promise of defendant to pay the account which he holds against Wm. Dupriest. The promise to pay the debt of another can only be proved by written evidence. There was no cause for the attachment.
Judgment affirmed.